PLATT, District Judge.
The question of fact in this case is simply and solely whether or not the olive oils covered by the invoices herein are fit or suitable for manufacturing or mechanical purposes and for no other (paragraph 626 of Free List, Act July 24, 1897, c. 11, § 2, 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685]), as contended by the importers. The Board, upon conflicting testimony, has found that .they were all edible oils (paragraph 40, same act). I do not think that the testimony so plainly points in the opposite direction that I am at liberty to decide the question of fact the other way, even if I felt like doing so; and after reading the testimony of Dr. Sharpies and Dr. Fuller, witnesses for the importers, I am unwilling to say that I should do so if I could.
Decision affirmed.